Title: Memorandum on Impressment and Naturalization, [ca. 1 April] 1813
From: Madison, James
To: 


[ca. 1 April 1813]
Facts and Remarks on British Impressments from Amn. Vessels.
1. No authority from the writers on public law for such a proceeding on neutral vessels.
2. None from Treaties
3. None from acquiescence of neutral nations
4. Not a belligerent right, which extends only to Enemy’s ships goods or subjects, or contraband of war or to cases of Blockade. Impressment not a case of Blockade; of contraband; or of Enemy’s subjects.
5. If the subjects & property of G. B. in American Vessels on the High seas be within the right of seizure, the right extends to every thing belonging to G. B. on board of neutral vessels on the High Seas.
6. All property forfeited by exportation contrary to British laws would be liable in Neutral Vessels wherever met with on the High Seas, however remote from a British port.
7. On the same principle all the laws of G. B. would be executory on board neutral vessels on the High seas which would make the foreign vessel a part of British Territory.
8. The right in these cases not being a belligerent right would exist in peace as well as war
9. She exercises impressment beyond her pretension, in the case of aliens, not British on board American Vessels.
Naturalization.
The practice of Great Britain opposed to her pretension.
1. She naturalizes by special acts of parlaiment.
2. She naturalizes generally all persons residing a certain period of years in her Colonies.
3. She naturalizes persons born of British parents in Foreign Countries

4. She naturalizes all seamen serving a certain period in British Ships.
5. She detains Americans for Sea service who have married in G. Britain. See Reports of our Agents at London.
6. She does the same with those who reside in G. B. See Do.
7. She forces Americans taking an Oath of allegiance &c. to bear arms against the United States See Prevosts regulations Jan. 10.
8. She acknowledges to British seamen a right to naturalize themselves in certain cases in Foreign Trade and navigation. See Wilson v. Marriet. D. &. S. Rets.

Great Britain whilst she authorizes naval officers to impress seamen from neutral vessels at sea—prohibits them from impressing them from her own vessels at sea that the voyage may not be interrupted or endangered as often happens to American vessels—she impresses American Seamen from British vessels in which they are voluntarily serving. See Savages Letters from Jamaica.

The original claim of Impressment from American vessels applied to British desertors:
It proceeded to all British seamen:
It has been finally extended to all British Subjects as in the case of emigrants from Ireland &c. who would not be subject to impressments in British ports not being Seafaring persons.
The primary and essential objects to be secured is the discontinuance of impressment from American vessels on the High Seas. The next to guard American Seamen from impressment in British ports.
Both will be provided for by a mutual exclusion of Seamen, in the manner pointed out in the late act of Congress which will be a proper basis for the negociation.
It is desirable that no regulations more embarrassing than those therein specified should be stipulated, but if indispensable to the object, others may be substituted or added, as far as the principles of our constitution and the spirit of our legislation will permit.
It being the obvious interest, and now the deliberate policy of the United States to make their navigation a nursery for themselves, not for a foreign nation, the best guaranty exists for a faithful observance of the stipulated exclusion of British Seamen from their vessels.
With respect to unnaturalized seamen now in the Service on both sides it will be matter of course to discharge them mutually, and where they have served compulsively, to aid their return home.

With respect to naturalized Seamen, now in service, a permission to leave it or not would be the best test of voluntary or involuntary naturalization.
With respect to the future; the act of Congress contains a prerequisite to naturalization which virtually prohibits that of seamen. This may be guarded against abuse, if insisted on, by further requlations proving the uninterrupted residence of the probationer: such as a periodical record of his appearance before some magistrate or court.
Should such a provision not be satisfactory, it may, if insisted on be agreed that future naturalization shall not exempt Seamen from exclusion from Sea Service.
